DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malaviya (US 2016/0063209).
As to claim 1, Malaviya teaches a decision system (paragraph [0004]... an interface automation system comprising: a training unit for processing labeled training data using machine learning operations for rule generation to generate a training rule set for mapping feature data to one or more target variables) comprising:
a data store storing a set of decisions (paragraph [0091]...the relational database management system 208 may store a portion of data flowing through the appliance 200 in storage device 210 in some example embodiments);
a processor (paragraph [0046]...processor);
a non-transitory computer readable storage medium storing computer code executable by the processor to (paragraph [0046]...a non-transitory computer readable storage medium storing instructions which when executed by the processor), in a runtime environment (paragraph [0081]...components of an appliance 200):
receive, from a first service (paragraph [0083]...near-real, real-time or batch data interfaces from one or more hospital information systems (HIS) 110a) in the runtime environment, a decision request (paragraph [0079]...requested by the user interface 118) that references a decision paragraph [0079]...the user may select a target application (e.g. incident reporting) and then an interface type (e.g. ADT)) from the set of decisions (paragraph [0079]... input data from different data sources may include a set of features defined by one or more attributes of one or more data elements. The interface rules are updated or refined using machine learning operations to discover, identify and classify the set of features of the input data using decision trees and paths thereof), the decision defined separately from the computer code (paragraph [0082]... the appliance 200 may be connected to the interface automation system to receive the configuration files ; Examiner’s Note: The interface can be an external device, so the decision is defined separately from the stored computer code on the computer readable storage medium);
receive, from the first service, a decision input for the decision request (paragraph [0079]...once the source data has been received, preprocessed and/or tagged by the system; the source data and any meta data may be made available to a given learning process when requested by the user interface 118); 
generate a decision tree data structure (paragraph [0065]...the system may employ supervised learning with decision tree-based methods to generate rule sets and expand on the initial rule set) from the set of decisions, the decision tree data structure including a plurality of nodes that represent decisions in the set of decisions (paragraph [0140]...figure 5 shows a decision tree data structure 500 that may be stored persistently as a data structure on a data storage device that may be made available to user devices, applications, interface automation system rules engines, and so on as non-transitory signals. The decision tree 500 may include a subset of nodes 520 that are visit number based and a subset of nodes 522 that are account number based to represent different patient streams), data sources referenced by the decisions (paragraph [0174]...the interface appliance 604 may serve multiple clients and different types of data sources 602a . . . 602n), and decision rules that specify conditions on data (paragraph [0008]...rules engine manages the interface rules based on the expanded training rule set, each interface rule for configuring one or more parameter of the configuration files for the transforming or integrating of the input data to one or more target variables, each interface rule defined by a path traversing a series of decisions nodes in a tree data structure to map observations from the input data to conclusions about the input data, wherein the path configures the one or more parameters of the configuration files), and the decision tree data structure further representing relationships between the decisions, data sources and decision rules (paragraph [0063]...The interface appliance may transform the source data into output data structures based on the data taxonomy or model, There can be a many-to-many relationship between HIS (and other data sources) and target applications);
traverse the decision tree data structure to identify a data source to fetch and decision rules to apply (paragraph [0066]...model predicts pathways through a given decision tree based on labeled training data. In this model, each rule may traverse a series of decisions--in some embodiments, binary splits in its tree structure--to map observations from the input data to conclusions about that data, which configure the rule or mapping for the data transformation. Further, because each rule may require its own tree, for more complex rules which may involve patient-centric data groupings, the system may implement gradient tree boosting or random forest classifiers to construct and traverse multiple trees. In some embodiments, splits in the trees may have one or more potential paths which may generate complex or embedded rules for the interface);
request an instance of the identified data source from a second service (paragraph [0083]...near-real, real-time or batch data interfaces from one or more hospital information systems (HIS) 110b);
determine if a set of data meets a set of conditions specified in the identified decision rules, wherein the set of data comprises data from the instance of the data source (paragraph [0013]...the configuration files comprise parameters or rules to control the transformation and integration of the input data, each parameter or rule associated with a confidence score, the confidence score being a variable value to estimate the accuracy and utility of the parameter or rule, the confidence score being within a predetermined threshold);
paragraph [0069]...the parameters may be associated with a confidence score that may be compared to one or more threshold values before becoming part of a configuration file to ensure an appropriate level of accuracy or confidence in the learned parameter); and 
based on a determination that the set of data do not meet the set of conditions, return to the first service a decision result that comprises a failure code (paragraph [0177]... The confidence score can be used to flag mappings that will need review before usage (e.g., greater than a first threshold but lower than a second threshold). That is, the confidence score may be compare to one or more threshold values to trigger a flag for review or confirmation. The confidence score may also be context dependent and based on the type of data it maps).

As to claim 2, Malaviya teaches the decision system, wherein the decision tree data structures (paragraph [0065]...the system may employ supervised learning with decision tree-based methods to generate rule sets and expand on the initial rule set) comprises a plurality of levels and defines the data sources and variables to be loaded for each level (paragraph [0140]...a decision tree data structure 500 that may be stored persistently as a data structure on a data storage device that may be made available to user devices, applications, interface automation system rules engines, and so on as non-transitory signals. The decision tree 500 may include a subset of nodes 520 that are visit number based and a subset of nodes 522 that are account number based to represent different patient streams. The decision tree 500 starts with n ADT messages (the data set) as input 502. Each numbered circle may depict an internal node in the tree 500, which represents a test on some attribute of the input. The circle's number indicates the sequence of tests (decisions) that may be traversed).


As to claim 3, Malaviya teaches the decision system, wherein the decision tree data structure (paragraph [0065]...the system may employ supervised learning with decision tree-based methods to generate rule sets and expand on the initial rule set)  further represents prediction models (paragraph [0066]...decision trees may be a non-parametric supervised learning method used for classification and regression. The model predicts pathways through a given decision tree based on labeled training data).

As to claim 4, Malaviya teaches the decision system, wherein the decision tree data structures (paragraph [0065]...the system may employ supervised learning with decision tree-based methods to generate rule sets and expand on the initial rule set) comprises a plurality of levels and defines the data sources, variables, and prediction models (paragraph [0072]...predict the pathway through) to be loaded for each level (paragraph [0140]...a decision tree data structure 500 that may be stored persistently as a data structure on a data storage device that may be made available to user devices, applications, interface automation system rules engines, and so on as non-transitory signals. The decision tree 500 may include a subset of nodes 520 that are visit number based and a subset of nodes 522 that are account number based to represent different patient streams. The decision tree 500 starts with n ADT messages (the data set) as input 502. Each numbered circle may depict an internal node in the tree 500, which represents a test on some attribute of the input. The circle's number indicates the sequence of tests (decisions) that may be traversed).

As to claim 5, Malaviya teaches the decision system, wherein the computer code is further executable to use the decision tree data structure (paragraph [0065]...the system may employ supervised learning with decision tree-based methods to generate rule sets and expand on the initial rule set) to control prefetching of instances of the data sources (paragraph [0096]...the user input instructs the system as to the appropriate learning operations to call, which in turn consumes the client-specific, preprocessed data set for analysis. In some embodiments, step 320 may be fully automated where the target application may be determined based on network connections and data signals received from the target application and the interface type may be determined based on system configurations. Step 325 illustrates that the data set may require filtering (e.g. removal of unnecessary message types or information) as controlled by the rule set for the selected interface)

As to claim 6, Malaviya teaches the decision system, wherein the decision tree data structure (paragraph [0065]...the system may employ supervised learning with decision tree-based methods to generate rule sets and expand on the initial rule set) comprises a plurality of paths from a decision node (512 of figure 5) representing the decision to leaf nodes of the decision tree data structure, each path including at least one failure code (paragraph [0103]...automatically resolve the failure in subsequent iterations. As noted previously, a given rule may fail to be mapped due to unexpected variance in the source data. That is, the process may have attempted to test one or more attributes of one or more data elements that it could not locate. At step 340, the one or more message/document locations that were checked by the process are flagged in preparation for next steps).

As to claim 7, Malaviya teaches the decision system, wherein the instance of the data source (paragraph [0174]...the interface appliance 604 may serve multiple clients and different types of data sources 602a . . . 602n) comprises data from a remote information provider system (paragraph [0120]...cloud based computing environment).



paragraph [0067]...attributes may be combined or compared with other features or attributes to support more complex interface rules. This process may be described as feature construction 102); and
based on a determination that decision the first set of decision input attributes do not contain the required arguments, request additional decision input attributes from the decision requestor (paragraph [0078]...Valid data may then be tagged (with input tags 114 and 116) with metadata to facilitate subsequent processing by the learning operations 106. The tags 114 and 116 may identify data element locations within the input data. For example, the tagging may identify an attribute (data element) and a location of the attribute within a data structure of the input put. Tagging may aid in the automation of interface rules in cases where a classification or regression tree analysis fails to locate the data element or elements for a given rule due to data variance. The system may overcome variance issues by recording data element locations that may be specific to a particular HIS vendor/version and interface type, and/or making this information available to the learning algorithm in subsequent iterations.The tags 114 and 116 may identify a data standard to provide additional information to the learning operations (e.g. may identify common data elements to look for, formatting of data elements, and so on), versions of the standard, interface type, vendor target data, client target data, version for target data, locations of data elements, attribute type, data value type, and so on).

As to claim 9, Malaviya teaches the decision system, wherein the decision tree data structure (paragraph [0065]...the system may employ supervised learning with decision tree-based methods to generate rule sets and expand on the initial rule set) comprises a node representing the data source and includes an attribute schema defining the arguments required to fetch the instance of the data source (paragraph [0140]... [0140] FIG. 5 shows a decision tree data structure 500 that may be stored persistently as a data structure on a data storage device that may be made available to user devices, applications, interface automation system rules engines, and so on as non-transitory signals. The decision tree 500 may include a subset of nodes 520 that are visit number based and a subset of nodes 522 that are account number based to represent different patient streams. The decision tree 500 starts with n ADT messages (the data set) as input 502. Each numbered circle may depict an internal node in the tree 500, which represents a test on some attribute of the input. The circle's number indicates the sequence of tests (decisions) that may be traversed. Each Y (yes) or N (no) branch represents the outcome of the test. The wide arrow and bolded circles may represent end nodes in a branch and may use the following notation. The example end nodes may include AR node 504, NM node 506, M node 508, M+ node 510).

As to claim 10, Malaviya teaches the decision system, wherein the computer code is executable to traverse (paragraph [0066]...decision trees may be a non-parametric supervised learning method used for classification and regression. The model predicts pathways through a given decision tree based on labeled training data. In this model, each rule may traverse a series of decisions--in some embodiments, binary splits in its tree structure--to map observations from the input data to conclusions about that data, which configure the rule or mapping for the data transformation) the decision tree data structure beginning at a node representing the decision through n number of levels of decisions (paragraph [0145]...tree 500 may be traversed on either the upper (visit) subset of nodes 520 or the lower (account) subset of nodes 522, moving from left to right).


As to claim 11, Malaviya teaches the decision system, wherein the computer code is further executable to pre-fetch the instance of the data source for a subdecision (paragraph [0140]...sequence of tests (decisions)) of the decision based on a reference to the paragraph [1040]...the decision tree 500 starts with n ADT messages (the data set) as input 502. Each numbered circle may depict an internal node in the tree 500, which represents a test on some attribute of the input. The circle's number indicates the sequence of tests (decisions) that may be traversed. Each Y (yes) or N (no) branch represents the outcome of the test. The wide arrow and bolded circles may represent end nodes in a branch and may use the following notation. The example end nodes may include AR node 504, NM node 506, M node 508, M+ node 510 ; Examiner Note: It’s quite clear from figure 5 that a sub decision is based on a data source higher in the decision tree.).

Claim 12 has similar limitations as claim 1. Therefore, the claim is rejected for the same reasons as above. 

Claim 13 has similar limitations as claim 2. Therefore, the claim is rejected for the same reasons as above. 

Claim 14 has similar limitations as claim 3. Therefore, the claim is rejected for the same reasons as above. 

Claim 15 has similar limitations as claim 4. Therefore, the claim is rejected for the same reasons as above. 

Claim 16 has similar limitations as claim 5. Therefore, the claim is rejected for the same reasons as above. 



Claim 18 has similar limitations as claim 7. Therefore, the claim is rejected for the same reasons as above. 

Claim 19 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons as above. 

Claim 20 has similar limitations as claim 9. Therefore, the claim is rejected for the same reasons as above. 

Claim 21 has similar limitations as claim 10. Therefore, the claim is rejected for the same reasons as above. 

Claim 22 has similar limitations as claim 11. Therefore, the claim is rejected for the same reasons as above. 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.